Title: T. L. No. III, [11 August 1792]
From: “T. L.”,Hamilton, Alexander
To: 


[Philadelphia, August 11, 1792]
For the Gazette of the United States.
Mr. Fenno,
Please to thank your correspondent X.Y. for setting me right; and assure him that I really understood the Editor of the National Gazette, to mean that he received a stipend both as translator and editor, until he convinced me of the contrary.
I think this tribute due to candor, and do not hesitate to pay it; for although I consider the National Gazette as having a most pernicious tendency, and being eminently calculated to disturb the public peace, and corrupt the morals of the people, I have not a wish to do injustice either to the Gazette itself or to its editor. At the same time allow me to remark, that however I may have mistaken Mr. Freneau’s meaning, the information given by “An American,” strongly countenances a belief of the fact, that he receives pay in both characters; to which I will add, that a singularity attending the National Gazette, seems to corroborate the American’s assertions—it is said to be “By P. Freneau,” and “Printed by Childs and Swaine.” It will hardly be thought unfair to infer from this, that Mr. Freneau is at least the editor; can it be supposed that HE devotes his time to this laborious undertaking gratis? I apprehend not: sufficient reasons might be urged to the contrary. Who then pays him? If any body does, then he receives a stipend both as French translator to the department of state, and as editor (or compiler, I don’t care which) of a newspaper. If he is in the pay of Messrs. Childs and Swaine, he is at least guilty of ingratitude to the government which has retained him as translator to the department of state; for, as editor or compiler, his attacks upon that government are both frequent and licentious: If on the other hand, he is in the pay of the government, his conduct forcibly reminds us of the Fable of the Viper which stung to death the Countryman, the genial warmth of whose bosom had reanimated its frozen carcase.
T. L.
